                 Case 18-10512-KBO             Doc 2422         Filed 04/01/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            Chapter 11
    In re
                                                            Case No. 18-10512 (KBO)
    Zohar III, Corp., et al.,1
                                                            (Jointly Administered)
                                 Debtors.
                                                            Hearing Date: April 8, 2021 at 12:30 p.m.
                                                            Related Docket Nos: 2392, 2421


     JOINDER TO THE DEBTORS’ OBJECTION AND RESPONSE OF THE ZOHAR
    III CONTROLLING CLASS TO PATRIARCH’S MOTION FOR ORDER TO SEAL
        THE COURTROOM DURING THE PRESENTATION OF CONFIDENTIAL
      INFORMATION AT THE HEARING TO BE SCHEDULED ON THE MOTION
       FOR ENTRY OF AN ORDER (A) ENFORCING AND IMPLEMENTING THE
          TERMS OF THE SETTLEMENT AGREEMENT WITH RESPECT TO A
         PORTFOLIO COMPANY SALE AND (B) GRANTING RELATED RELIEF

            The holders (the “Controlling Class”) of the majority of A-1 notes issued by Debtor Zohar

III, Corp. (“Zohar III”) hereby submit this response (the “Response”) to Patriarch’s Motion for

Order to Seal the Courtroom During the Presentation of Confidential Information at the Hearing

to be Scheduled on the Motion for Entry of an Order (A) Enforcing and Implementing the Terms

of the Settlement Agreement With Respect to a Portfolio Company Sale and (B) Granting Related

Relief [Docket No. 2392] (the “Motion”) and join in the Debtors’ Objection to the Motion

[Docket No. 2421]:2

            1.     The Controlling Class recognizes that, under certain circumstances, sealing a

courtroom may be appropriate, however, the scope of the relief requested in the Motion goes too



1
     The Debtors (the “Debtors”), and, where applicable, the last four digits of their taxpayer identification number
     are as follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar
     III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’
     address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
2
     Unless otherwise defined herein, capitalized terms used in this Response shall have the meanings ascribed to them
     in the Motion.
               Case 18-10512-KBO             Doc 2422        Filed 04/01/21        Page 2 of 3




far under the facts and circumstances of these cases. For example, the request to seal information

related to “the purchase price under the Asset Purchase Agreement” highlights the overreaching

nature of the request and should be denied.                 Moreover, as a general matter, the Motion

demonstrates exactly how Patriarch’s refrain regarding the Portfolio Companies’ status as non-

debtors is being used by Patriarch as both a sword and shield.

The Purchase Price

        2.       Patriarch moves this Court to compel the sale of collateral securing the Debtors’

assets yet, does not want to publicly disclose the purchase price of such sale. To the extent a

fulsome, value maximizing process was run for these assets, there should be no issue with allowing

that number to be public.

        3.       Ms. Tilton had no issue making her beliefs about the tremendous value of these

assets known on the Petition Date nor did Ms. Tilton have any issue making known her bid known

in unsealed testimony during this Court’s hearing on the Rand Transaction.3 Moreover, the

indicative value of this asset was also discussed publicly during the Dura bankruptcy cases.

Accordingly, it is unreasonable to suggest that this information is so commercially sensitive that

the Court should take the drastic action of sealing the courtroom to avoid public disclosure.

Shield and Sword

        4.       On one hand, Patriarch claims the Portfolio Companies are not Debtors and their

information must be protected from disclosure, but on the other hand, Patriarch argues that this

Court must consider the potential job loss at a non-debtor in deciding to sell such non-debtor to its

insider in a transaction that yields no value to the Zohar Debtors - the estates before this Court.

Both those statements cannot be true - if the financial status of the Portfolio Companies justify the


3
    See October 19, 2020 Hr’g Transcript [Docket No. 2042] at 108:12-14, excerpt attached hereto as Exhibit A
    (“This is the same bid, 46 million, that I submitted with nearly the exact same net proceeds to the estate.”).


                                                        2
             Case 18-10512-KBO            Doc 2422    Filed 04/01/21   Page 3 of 3




proposed recovery to the Zohar Debtors, that same information should not be protected from public

disclosure in the Zohar Debtors’ cases.

       5.      The Controlling Class joins in the Debtors’ Objection and requests this Court, at a

minimum, deny Patriarch’s request to seal the purchase price under the Asset Purchase Agreement.


Dated: April 1, 2021                          WOMBLE BOND DICKINSON (US) LLP
       Wilmington, Delaware
                                              /s/ Morgan L. Patterson
                                              Matthew P. Ward (Del. Bar No. 4471)
                                              Morgan L. Patterson (Del. Bar No. 5388)
                                              1313 North Market Street, Suite 1200
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 252-4320
                                              Facsimile: (302) 252-4330
                                              Email: matthew.ward@wbd-us.com
                                              Email: morgan.patterson@wbd-us.com

                                              -and-

                                              ARNOLD & PORTER KAYE SCHOLER LLP
                                              Brian J. Lohan (admitted pro hac vice)
                                              70 West Madison Street Suite 4200
                                              Chicago, Illinois 60602-4231
                                              Telephone: (312) 583-2300
                                              Facsimile: (312) 583-2360

                                              Counsel to the Zohar III Controlling Class




                                                 3
WBD (US) 51803792v2
